 In the Matter of SAFEWAY STORES, INCORPORATED, EMPLOYERandAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, LOCAL UNION No. 606, AFL, PETITIONERCan No. 33-RC-217.-Decided November 08, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing-was held before Charles Y. Latimer, hearingofficer.'.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties disagree with respect to the unit placement of fourwholesale meat processing employees recently placed in the Employer'smeat warehouse in El Paso, Texas.The Employer operates retail food stores in 23 States of the UnitedStates and in the District of Columbia. For its 34 retail stores in andabout El Paso, Texas, it maintains 3 warehouses in El Paso, one ofwhich is a meat warehouse. For a number of years the Petitioner hasbeen the recognized bargaining representative of the Employer's localretail store employees, including sales clerks and meat market em-ployees; and the Intervenor 2 has been the recognized bargaining rep-resentative of the Employer's truck drivers and warehousemen, in-cluding employees at the meat warehouse.i The petition and other formal papers were amended at the hearing to show the correctname of the Employer.2 Teamsters, Chauffeurs,Warehousemen and Helpers,AFL, Local Union No. 941.92 NLRB No. 59.275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt its meat warehouse the Employer has approximately 10 em-ployees whose duty it is to load, unload, and store meats.BeforeApril 1950 the Employer purchased its meat from meat packers inwholesale cuts for the retail trade.Packers vary in the preparationof wholesale cuts.This lack of uniformity required the Employer'sretailmeat men to do some preliminary work to prepare meat forretailing.All meat, stored in the warehouse, was delivered on orderto meat department employees in its retail stores for necessary prep-aration, cutting, processing, and sale to customers.In and after April 1950, to secure greater uniformity in cuts ofmeat to be sold in its retail markets, the Employer discontinued buyingmeat from packers in wholesale cuts, and bought its meat in fore andhind quarters, and installed in the meat warehouse a group of fouremployees to break and wrap the quarters in uniform wholesale cutsfor retail processing to its store customers.The work is not highlyskilled work; the learning period is estimated as 30 to 60 days; andit is the kind of work that a butcher apprentice does in his initial train-ing period.To some limited extent, because of the variance amongpackers, as noted above, similar work has been done by the meat em-ployees in the Employer's several retail stores.The wholesale cutting,done according to rule measure and diagram, does not require theexercise of judgment nor the skill necessary for cuts in the retailtrade. In an emergency it has been done by the warehouse employees.The Intervenor represents meat processing employees doing similarwork in other warehouses of the Employer at Dallas, Texas, and inthe District of Columbia.The Petitioner contends that the newly installed meat processingemployees in the meat warehouse are not a part of any existing bar-gaining unit and therefore constitute a separate residual bargainingunit apart from the Employer's other warehouse and retail store em-ployees.The Employer contends that these employees are, by loca-tion and expansion, "warehouse" employees, and properly come withinthe coverage of its existing warehouse unit, which includes meat ware-house employees, for which the Intervenor is the recognized bargain-ing representative.The Intervenor contends that, although these em-ployees are not "warehouse" employees within the usual sense of thatterm, and are therefore not within the coverage of its present ware-house contract with the Employer, it may appropriately bargain forthese employees as warehouse employees, should they desire repre-sentation by the Intervenor.We reject the Petitioner's contention that, under these circum-stances, the meat processing employees in the meat warehouse whomit seeks to represent should be set apart in a separate residual bargain- SAFEWAYSTORES,INCORPORATED277ing unit.The Petitioner's existing retail store unit includes retailmeat processing employees who, to some extent and as occasion re-quired, did meat processing of a wholesale nature in the Employer'sseveral retail stores before the Employer withdrew that work byestablishing meat processing employees in the meat warehouse.Thisexisting bargaining unit may thus appropriately include the ware-house meat processing employees.On the other hand, the routinenature of their meat processing, together with their placement anddaily immediate contacts with other meat handling employees in themeat warehouse who on occasion do this work, makes their inclusionin the existing warehouse unit equally reasonable.As noted above,the Intervenor represents similar meat processing employees in otherwarehouses of the Employer.Under these circumstances, becausethese employees may appropriately fall within either unit, we shalldirect an election among .them.3Employees in the voting group shallbe meat processing employees in the Employer's El Paso meat ware-house who break .and wrap meat for delivery to the Employer's localretail stores, excluding other warehouse employees, retail store em-ployees, and supervisors.We shall place the names of the Petitionerand the Intervenor on the ballot. If a majority of employees in thevoting group cast ballots for the Petitioner, they will be taken tohave signified their desire to constitute a part of the retail store unitpresently represented by the Petitioner. If, however, a majority selectthe. Intervenor, they will be taken to have indicated their desire toconstitute a part of the existing warehouse unit presently representedby the Intervenor.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERHousTON,dissenting :On the facts of this case, I see no basis for directing an electionamong these four employees.This small group neither constitutesan appropriate unit, nor does it properly belong in the same unit withthe warehouse employees; it is really nothing more than an enlarge-ment of the existing unit of store employees currently represented bythe Petitioner.As my colleagues of the majority point out, the work of theseemployees, which consists of breaking up and wrapping wholesalecuts of meat uniformly, was previously done by skilled employees inthe Employer's several retail stores and is the kind of work that abutcher apprentice does in his initial training period. It is, there-B InternationalHarvester Company,73 NLRB 971, 976. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, clear that the requested employees are performing work hitherto-performed by both skilled employees and butcher apprentices at theEmployer's stores and that such skills are encompassed by the exist-ing unit covering these stores.While it is true that these four em-ployees are located at the Employer's warehouse, that fact is of nocontrolling significance. It is obvious that their location at the ware-house was governed by the economics of the situation, for the Employerwas thereby able to accomplish with four employees what would haverequired the attention of a skilled employee or butcher apprentice ateach of the stores. Indeed, the Intervenor, which currently representsthe warehouse employees, frankly concedes that these employees arenot warehouse employees within the usual sense of the term and aretherefore not within the coverage of its present contract.Signifi-cantly, too, the Petitioner is the only union actively seeking to repre-sent these employees.Accordingly, as these employees perform functions which are recog-=nized as apprentice butcher functions, and as their work location does:not, under the circumstances, impair their community of interest withthe store employees, I see no basis for sanctioning the division of the-Employer's retail store employees into two separate bargaining units,or for including them in the warehouse unit.These employees are,by reason of function and duties, no more than an addition to anexisting unit, of a category of similar employees.They are, therefore,automatically included in the store employees unit already repre-sented by the Petitioner.4Consequently, as there is no question con-cerning representation, I would dismiss the petition.'4Cf.Albert H. Weinbrenner Company,90 NLRB No. 160. -